Citation Nr: 1704516	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO.  15-33 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for lumbar disc disease at L5-S1.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Gonzalez, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1953 to February 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision from the Department of Veterans (VA) Regional Office (RO) in Boston, Massachusetts.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In his September 2015 VA Form 9 the Veteran did not request a Board hearing, and the Veteran was notified by a September 2016 letter that his appeal was certified to the Board.  However, in a February 2016 letter the Veteran's representative indicated that the Veteran forgot to mark the box on the Form 9 to request a hearing, and that the Veteran would like a video conference hearing.  As such, a remand is necessary in order to schedule the Veteran for an appropriate Board hearing.  38 U.S.C.A. § 7107; 38 C.F.R. § 20.703 (2016).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a video conference hearing before a Veterans Law Judge.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




